EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aaron Borrowman on 4/5/22.

The application has been amended as follows: 

	In claim 1, line 6 of the claim, after “thereof;”, delete “and”.
	In claim 1, line 10 of the claim, after “therein;” insert -- and 
	a boss extending upwardly though a base of the seat and having a through aperture that accepts a stem, that moves the disc guide, therein, the boss being configured to vary fluid flow therethrough and into the seat inner chamber as the stem is moved along a length of the boss;
	wherein the seat apertures are arranged so as to direct fluid to converge in the seat inner chamber;
	wherein the wall of the disc guide has an upper portion having the disc guide apertures formed therein and a lower portion that increasingly occludes the seat apertures as the disc guide is moved into the closed position;
	wherein the seat apertures are geometrically configured to have a larger opening width at a top portion thereof and a smaller opening width at a lower portion thereof; and--.
	Cancel claims 2-4.
	In claim 5, line 1 of the claim, after “of claim”, change “4” to --1--.
	In claim 6, line 1 of the claim, after “of claim”, change “4” to --1--.
	Cancel claim 14.
	In claim 16, line 15 of the claim “after “of the seat”, change “in spaced relation to the” to --and into the inner seat chamber in spaced relation to the seat circumferential wall and--.

Reasons for Allowance
Claims 1, 5-13, and 15-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is an anti-cavitation valve assembly having the combination of a boss extending upwardly though a base of the seat and having a through aperture that accepts a stem, that moves the disc guide, therein with the boss being configured to vary fluid flow therethrough and into the seat inner chamber as the stem is moved along a length of the boss or a deflector wall extending upwardly from a base of the seat and into the inner seat chamber in spaced relation to the seat circumferential wall and seat apertures in combination with the rest of the claim as cited in claims 1 or 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art is similar to the anti-cavitation valve assembly.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921